CRIPPEN, Judge,
concurring specially.
Based on a hearing in August 1986, the trial court found appellant had reasonable monthly expenses of $1,280.65. These expenses were listed in the trial court findings, and the court also listed the expenses appellant' had at the time of the earlier court order, issued in April 1986. The August list includes over $400 that was not included in the April list, including modest increases on five items of expense, and three new expense items. The court excluded approximately $430 expenses from the August list that had been included in the April list, so that the total of two lists is almost the same.
Appellant contends that whether he has experienced a substantial change in circumstances cannot be determined by comparing the total August expenses with the total April expenses. If the April list were reduced by $430, to eliminate the same items left off the August list, his April expenses would have been less than $850. Appellant would compare this reduced April list with the August list to show that his reasonable monthly needs had increased by over $400.
Appellant’s analysis of his increased expenses appears to be reasonable. Nevertheless, it is evident that the trial court specifically looked at appellant’s current expenses, as well as those he had reported earlier, and the trial court went on to find that appellant’s increase in needs had not been substantial and that the prior order remained fair. There is ample evidence of record to support these trial court findings.
Viewed most favorably to the trial court’s findings, there is nothing compelling in the record to refute the decision that appellant’s circumstances had not deteriorated so drastically in four months that a modification of his obligation was appropriate.